Marshall, J.
I respectfully but earnestly dissent from the decision reached in this case and the reasons given to justify such decision. It occurs to me that argument as to the law respecting what constitutes a watercourse would show a want of comprehension of the force of the principles to which I shall refer. That will account for the entire ab*335sence from this opinion of any attempt at snob argument. Tbe law for this case was definitely settled on the first appeal. Case v. Hoffman, 84 Wis. 438. The decision was rendered by a divided court. Justices Orton and Lyon and the present Chief Justice concurred in that decision, and Justices Winslow and PiNney dissented. By such decision the determination of the lower court as to the sufficiency of the complaint was overruled. The questions involved were: What are the requisites of a watercourse ? and Does the complaint allege the existence of such requisites ? The initial question here is, Did the trial court find the facts which this-court held sufficient to constitute a watercourse ? and if answered in the affirmative, to be followed by the question, Can the findings in that regard be disturbed on the evidence, under the principle of law governing that subject? I have no apologies to make for the former decision. I am not called upon to justify, and have no right to question, it in any particular, yet have no hesitation in saying that, in my opinion, its conclusions are unmistakable, the reasoning upon which they are based is unanswerable; it is well supported by prior elementary and judicial authority, and has been referred to and applied by eminent courts since it was rendered in well-considered cases, as the Chief Justice shows in his dissenting opinion. Whether right or wrong, all must concur that it is the law of this case and that effect should be given to it the same, precisely, as if there were neither then nor now any division of opinion existing in respect to-its stating the law correctly. No material part of it should be eliminated by hypercritical reasoning or rejected as “ inconsequential and absurd,” tested by a present view of the law. My brethren of the majority recognize the general principle, yet, as it seems to me, by a refinement of reasoning, they fence in the former decision so as to clearly narrow its obvious scope and meaning, and practically overrule it. In my judgment it should be closely followed in letter and *336spirit, and the rule in that regard covers all the grounds upon which the decision was based.
What was said at the close of the preceding paragraph is one of the grounds of my dissent. Some reference to precedents respecting the binding force of a former adjudication seems to be necessary at this point, not because there is any difference of opinion as to the general principle, but to show that it should be broadly and firmly applied.
It is bad enough to have the law changed when once settled by the courts. The law as once settled for a particular case cannot be so changed without violating a principle firmly established and absolutely necessary to the due administration of justice. In Noonan v. Orton, 4 Wis. 335, a demurrer to a bill filed turned on whether a lease was a demise of water merely, or of water and an interest in land. The case was again before the court on appeal from the judgment rendered on a trial of the issue formed by the complaint and answer. 27 Wis. 300. On such second appeal an effort was made to reopen the question of the proper construction of the lease, and on that point Mr. Justice Cole, speaking for the court, said: “ The -counsel for the defendant has criticised somewhat the soundness of that decision, and has attempted to restrict the extent of the propositions of law there decided. But it seems to me impossible to say that the above points were not fairly raised by the issue of law presented by the demurrer to the bill and passed upon by the -court. So that, whether rightly or erroneously decided, those questibns are no longer open for discussion, but are clearly res adjudicate? In Lathrop v. Knapp, 27 Wis. 214, certain questions of law raised on a general demurrer to the complaint were decided. The case came here again on appeal from the judgment. 37 Wis. 312. In the meantime Mr. Ryan became chief justice in place of Dixon, C. J., and Mr. Justice Lyou became a member of the court in place of Justice Paiue. On the first appeal Mr. Justice *337Paute declined to sit; DixoN, C. J., was in favor of affirmance and Justice Cole of reversal. On such division of the court the order of the lower court was affirmed as a necessary result. On the second appeal Justice LtoN, for personal reasons, declined to sit, and a strong appeal was made to the court to review the question decided on the first appeal, because of the fact that the affirmance of the order of the lower court was on a division ex necessitate. A concurrence of Ryan, C. J., with Mr. Justice Cole would have overruled the decision on the former appeal. On the effect of the former judgment under these circumstances, the chief justice, in delivering the opinion of the court,, said: “I cannot entertain a doubt that all the questions settled by the judgment of this court on the demurrer are res adjudicates in this cause, in this court and in all courts, and with the same effect as if that judgment had been pronounced by a unanimous court. Less effect could be given to such a judgment only by going behind the judgment; and that would tend to subvert all principles on which the conclusiveness of judgments rests. I do not see why, if courts could avoid the conclusiveness of a judgment because it proceeds on a disagreement of the judges, courts mights not as well avoid the conclusiveness of a judgment because it proceeds on an opinion founded in mistaken conclusions of fact or law. In both cases, alike, the judgment is impeached Jut not resting on sov/nd judicial conclusions. The answer to all such attacks upon the sanctity of judgments is found in the safe and settled rule that judgments are ex froj/rio vigore conclusive. Judicia sv/nt ta/nguam ju/ris dñcta, et fro veritate ac-cifiuntu/r. This has been expressly held of judgments m necessitate of a divided court.” In Fire Dept. of Oshkosh v. Tuttle, 50 Wis. 552, on appeal from a judgment, Mr. Justice LyoN, speaking of questions decided on a former appeal from an order sustaining a demurrer to the complaint, said: “ The question is res adjudicata. . . . Whether the de-*338cisión is sound or unsound, for tbe purposes of this case the question is irrevocably settled.” See, also, Ellis v. N. P. R. Co. 80 Wis. 459, on the same subject.
From what has preceded it is obvious that the judgment of this court, heretofore rendered, settled forever every question legitimately included within and covered by it, for now, at least, the principle of estoppel by former judgment must prevail and govern absolutely. In the words of the learned chief justice in Lathrop v. Knapp, 37 Wis. 312: “ Judgments are, as it were, the words of the law and are received as truth.” Such words are infallible between the parties, and for the case and court, and for all courts.
The foregoing covers the question of the force of the rule of former adjudication. A few words now as to the scope of the principle. Respecting the existence of such general principle there can by no disagreement. It is a hedging in of the principle by my brethren, within limits not justified by well-settled law, as I view it, to which I dissent. It will not do to merely say that the ohl/y question settled on the former appeal is that the complaint states a cause of action, and that the question here is whether the facts found by the cou/rt prove the existence of a watercourse. True, whether the complaint stated a dause of action was formerly the issue, but that included all questions necessarily within that issue and determined in order to reach the decision which was rendered; not merely the questions which we may say were necessarily within the issue, but all questions which the court, by its construction of the pleading, considered within the issue. Wells, Res Adjudicata, § 217. "Every proposition assumed or decided by the court, leading up to the final conclusion, and upon which such conclusion was based, was as effectually passed upon as the ultimate question which was finalty solved.” Trustees of School Dist. v. Stocker, 42 N. J. Law, 115. That is to say, none of the grounds upon which the decision rests, which were assumed by the court to be *339witbin tbe issues, can properly be said to be obiter dictum because some of them were really unnecessarily so assumed. Tbe judgment is authority upon all tbe points wbicb tbe record shows tbe court considered and decided in rendering it. Quackenbush v. W. & M. R. Co. 71 Wis. 472. It applies to all questions upon wbicb tbe court was required to form an opinion and pronounce judgment (Cramer v. Stone, 38 Wis. 259), and all questions raised and fully discussed on tbe appeal (Giffert v. West, 37 Wis. 115). The proper rule cannot be found better stated than by Andrews, J., in Pray v. Hegeman, 98 N. Y. 351, in effect thus: ‘Tbe estoppel of a former adjudication extends to and renders conclusive every material matter witbin tbe issues, wbicb was expressly litigated and determined, and also to all matters wbicb, though not expressly litigated and determined, are comprehended and involved in the thing expressly stated and decided; whatever is necessarily implied is, for tbe purposes of tbe doctrine of res acbjudicata, as effectually decided as matters expressly stated.’
Tbe doctrine of estoppel by former adjudication I have discussed at some length. From my standpoint it is justified, because, in my judgment, tbe opinion of my brethren of tbe majority clearly violates such doctrine, and because it is considered well settled in our jurisprudence that, though a decision be wrong and great hardship may flow therefrom, it is far better that it stand than that such uncertainty exist as would necessarily grow out of a system whereby a matter adjudged one way one day may be adjudged another way tbe next, between tbe same parties, on tbe same facts, and in tbe same case and court. Hence, a judicial decision once made on a question of law, unless manifestly wrong and challenged for review before important interests have grown up under it, is considered not open for discussion, even where it subsequently arises between other parties; and when between tbe same parties, on the same facts, it is for*340ever at rest. This important principle should be particularly applied to the end that the sanctity of judicial decisions may be firmly established. Stare decisis, et non qwieta movere, should not be departed from as controlling judicial policy, unless necessary, in any case, and on the same case, between the same parties, never. In the former it stands as a precedent of such persuasive character as not to give way except to overpowering necessity; in the latter, as evidence or as an estoppel, it is conclusive and cannot be departed from at all.
It follows from what has preceded that the grounds upon which the court rested the decision on the former appeal are essentially a part of such decision. They are included in it and are as effectually the law of this case as the judgment they support. Therefore, we must examine the complaint and the opinion of the court and thereby determine what points were made to sustain the defendants’ contention that it did not state a cause of action and the grounds upon which such points were overruled by the court.
If anything was decided on the former appeal, it was distinctly held that if water issue from living springs and flow constantly in a well-defined channel, having a bed and banks for a considerable distance, and then disappear under the surface, and at a considerable distance from such point of disappearance reappear and flow on in a well-defined channel, with bed and banks, it constitutes a watercourse continuous from the point where the water first comes to the surface at such springs; and the law respecting the rights of riparian owners to have such water flowing in such watercourse come to and pass over their lands without interference by any person above them on the stream, applies; that, notwithstanding the disappearance of the water at a point above a lower riparian owner and its flowing under the surface for a considerable distance, or even a greater part of the distance between its source and such riparian owner, so that in *341most places between such source and the lands of such owner the stream is not visible by any surface indications, if the water which comes to the surface and forms a visible stream or watercourse at the lower point can be identified as the same water that came to the surface at the spring above, and it be established that the flow is continuous from such point above, whether on or beneath the surface, the fact of such disappearance and flow beneath the surface does not take from the character of the watercourse as being continuous from the source at the springs. Numerous decisions of courts of the highest respectability are cited in support of this doctrine, in the opinion written by Mr. Justice Orton, and the doctrine was applied to the case made by the complaint (quoting from the complaint), in effect, with conclusions thus:
1. Above plaintiff’s land there were always living springs discharging their water in a well-defined stream into a lake; therefore, we have unquestionably a watercourse. 'What becomes of it after such disappearance ?
2. From the lake the water flows upon and beneath the surface of the lands lying southeast of the lake to and across the lands of plaintiff, and then easterly into Beaver Creek, the distance being but a few miles.
3. Notwithstanding the complaint alleges that the water, in passing from Big Lake to plaintiff’s land, flows, in places, Avholly under the surface, it has none of the characteristics of mere surface water, but all the characteristics, within the principles of law discussed, of a running stream.
4. The natural flow or stream from the lake was well defined and established, and in places, one of which was upon plaintiff’s land, it had made a plainly marked channel, showing the natural flow of the water.
5. Thereafter, discussing the question of whether it was necessary that there should be a visible flow of water upon the surface in order to preserve its character as a water*342course, Mr. Justice OetoN said substantially: ‘If the stream spreads out over wide reaches of marsh and swamp land and percolates the soil in many and most places between Big-Lake and Beaver Creek, or in all places where the soil was not suitable for cutting a well-defined channel, such spreading of the stream through marshes and swamps on or below the surface does not militate against its being a watercourse in every essential particular, if it can be traced or identified as the same stream, and its identity is alleged in the complaint in this case, and it is a fact to be proved and established on the trial.’
From the foregoing it is obvious that the court understood, as the fact was, that the complaint charged as facts, relied upon to show that the water which plaintiff contended constituted a running stream and watercourse, coming naturally to and passing over his land, that such water came first from living springs above Big Lake, then flowed continuously in a well-defined channel for some distance to and into such lake; that it flowed out of the lake in a well-defined channel for some distance to the southeast and then disappeared in the swamp; that such point of disappearance was a considerable distance above plaintiff’s land, and that, from such point to such land, it flowed ordinarily, in most places, under the surface and through the marsh and swamp in such a way as not to be visible on the surface as a running stream; that further down the water came to the surface and was gathered naturally into a well-defined stream and flowed on into Beaver Creek; and that the question of whether the complaint stated a cause of action turned on whether the fact that the water above plaintiff’s land spread out over the marsh and swamp and percolated through the soil and under the swamp and through the peat and moss, destroyed its character as a watercourse, commencing at the spring above Big Lake and reaching to Beaver Creek below such lands. That was the question discussed and decided, *343:and bow ? Obviously, we think as stated, that water wbicb flows from springs in a well-defined channel into a lake, and then in a well-defined channel to a point where it spreads out over a swamp or marsh and disappears under the surface, and flows on by percolating through the swamp or marsh under the surface, or through the moss and peat, in most or all places for several miles, and then reappears and forms a visible, well-defined stream, is a watercourse throughout its whole length from its source at the springs; that the existence of the watercourse up to the point of disappearance being established, the test of whether the water that reappears and is collected into the running stream below is a continuation of such watercourse is whether such water, so collected, can be identfied as the same water that constituted the watercourse above, down to the point of such disappearance; that the source and running stream therefrom being once established, the water may spread out over the surface or disappear under the surface, and, lower down, reappear as a visible, running stream, and spread out and disappear and reappear again and assume its visible character as a running stream, without militating against its character as a watercourse from the source at the springs, where it first issues from the earth, if the water at the lower point can be identified as having come by a continuous flow from such springs. That being the question presented by the appeal and decided by the court, such decision and the grounds which the court assumed to be necessary to support it are res cutyudicatai and absolutely binding in this case, as heretofore shown in the discussion of that subject. “Admit,” says Mr. Justice OetoN, “that the complaint shows that the stream spreads over and through wide reaches of swamp and marsh land, and percolates the soil in many and most places between Big Lake and Beaver Creek, or in all places except those mentioned, where the ground was suitable for nutting a well-defined channel as above described, such *344spreading of tbe stream . . . on or below tbe surface does not militate against its being a watercourse in every essential particular, if it can be traced and identified as tbe same stream.” So tbe court, looking at tbe complaint most unfavorably for plaintiff, still beld that it stated a good cause of action; therefore tbe decision is res adjudicata of tbe questions presented by sucb unfavorable construction, whether we say now it was or was not a correct construction.
By tbe foregoing we-have clearly shown:
First, that whatever was decided on tbe former appeal, and was deemed necessary to tbe decision of tbe court when made, including tbe grounds upon which tbe court reached sucb decision, must ruLe tbe case now; that our duty ends, so far as tbe law of this case is concerned, when we determine what was decided.
Second, that it was there beld that if the facts were that water issued from living springs and flowed through a well-defined channel to Big Lake and out of sucb lake to a point where it spread out over tbe marsh and disappeared beneath tbe surface and percolated through tbe moss and peat forming tbe surface of sucb marsh or swamp, and • at a considerable distance below sucb point of disappearance water appeared, having all tbe characteristics of a visible, running stream, and tbe water at sucb lower point can be identified as tbe same water that disappeared above, then that above and that below belong to one and the same watercourse.
It remains to be seen whether tbe facts alleged in the complaint, beld to constitute a cause of action, were found to exist by tbe trial court, and, if so, whether sucb findings can be disturbed as against tbe clear preponderance of tbe evidence. If these questions are resolved in plaintiff’s favor, be is entitled to sucb relief as will protect bis rights as a riparian proprietor, as against’ tbe defendants, who insist on diverting tbe water from tbe alleged watercourse, so as to prevent its reaching bis land.
*345We now turn to the findings of fact filed by the learned circuit judge, and read in regard to the alleged watercourse, as follows: “ The source and flow of water ... in a state of nature was . . . as follows: . . . Beaver Creek . . . had its source or origin in certain living springs located in section 8 in said to wn. These springs discharged their waters at all seasons of the year by definite and clearly marked channels into a common stream, several feet in width, varying in depth, but always with a fixed channel, with bed and banks and steadily flowing stream, the water running in a southeasterly direction a distance of some sixty or more rods into the lake known as Big Lake. ... At the south end of Big Lake the waters were discharged by a channel or outlet to the southeast, and thence, though not by a continuous surface chcvrmel, but with a definite and clearly marked flow, in a southeasterly direction through portions of sections 9, 16, and 15, the north half and southeast quarter of section 22, the south half of 23, and the southwest quarter and the southeast quarter of section 24, and thence easterly into Beaver Creek. This stream from its source to where it flowed into Beaver Creek was called the West Branch of Beaver Creek, and though under natural conditions the water spread out in places and flowed over and through the peat and moss between sections 8 and 24, it, in many places along its course, made for itself channels with bed and banks, some of which channels still exist in sections 15,, 19, 22, and 23.” See finding III. “At the southeast of Big Lake the waters thereof flowed out for some distance-through a well-defined outlet of said lake, with bed and banks, and from thence through a portion of section 9 and sections 16,15, 22, 23, and 24 to Beaver Creek. . . . From Big Lake down to the continuous channel of the West Branch of Beaver Creek in sections 23 and 24 the water, under natural conditions, did not flow along and in a continuous channel throughout the entire distance, but through the larger *346part of the distance spread out over tbe surface and beneath, the surface, and ran through the moss and peat in a general southeasterly direction, as above indicated. The volume and current thereof were sufficient, however, to plainly mark its direction and flow, and in places, some of which were on the lands of the plaintiff, to make for itself channels, as above stated, establishing conclusively that the waters flowing out of Big Lake naturally came to and flowed over plaintiff’s land in section 22, and from thence to the east, where it was again collected in a natural stream with continuous and permanent bed and banks. Had the soil through which it ran been free from moss and peat, which for the most part covered it, the water would have made along its entire course a continuous and well-defined channel with bed and banks.” Finding IY.
It would seem that argument is unnecessary to demonstrate that the facts thus found are precisely those which this court said in the former decision are the essential elements of a watercourse, and that to incumber this opinion with argument in that regard would be a mere work of supererogation. The learned circuit judge obviously followed the decision with scrupulous care. The language of the complaint, and of the decision of this court as to its sufficiency, •are copied substantially into the findings. In the light of this, having from the evidence traced the water from its source to where it flowed out of Big Lake to the southeast and spread over and disappeared in the marsh, and found from the evidence that it flowed on from such point of disappearance in most or all places through the moss and peat and under the surface to where it assumed the shape of a visible stream below plaintiff’s land, and that the conditions shown by the evidence demonstrated conclusively that the water which formed a visible, flowing stream below plaintiff’s land was the same water that flowed out of Big Lake to the southeast, the trial court could not come to any. other *347legal conclusion than tbat the watercourse was continuous from its source to and across plaintiff’s land.
It only remains to be seen whether the findings of fact are against the clear preponderance of the evidence, for if not, certainly, by a rule as firmly established as any in our jurisprudence, they cannot be disturbed, and plaintiff is entitled to substantial relief, as it is conceded that if the facts establish an ancient watercourse the canal has taken its place.
A brief review of the evidence will amply sustain respondent’s claim that the findings cannot be disturbed under the rule above referred to, and demonstrate clearly that no other conclusion could reasonably have been reached. There is evidence in abundance that before the building of the canal, in times of high water, there was a perceptible surface flow through substantially the whole distance from the lake to plaintiff’s land, and that when the canal was dug it was located with reference to the inflow of water from the lake, as indicated by water flowing upon the surface in many places. Professor Conover, one of the surveyors, testified to the existence of depressions indicating the flow of water all the way to plaintiff’s land; that he followed such depressions down from the lake and examined the indications closely; that the water which flowed out of the lake to the southeast and then spread out over the marsh flowed southeast to, and the greater part of it passed over, plaintiff’s land; and that the canal entirely intercepted the natural flow, so plaintiff could not receive any of the water except by way of such canal. In respect to the depressions showing the natural channel he said that some of them were as long as 300 feet or perhaps longer, with sharp-cut edges along which grass lay, just as though a current had swept it there; that near the north line of Mr. Case’s land there was a channel 300 or 400 feet long. Samuel E. Crabbe, another engineer, who spent a large amount of time upon the land, testified, *348in effect, that there were plain channel markings all the way to plaintiff’s land; that he found channels on such land leading toward Beaver Creek, some of them very marked, all leading in the same general direction; that there was one very marked channel reaching nearly across a forty; that this channel had very definite banks, and that there was considerable water in it; that he followed the channels along to Beaver Creek; that the indications were plain that the water which flowed out of Big Lake to the southeast flowed through the swamp and marsh, where indicated by channel markings, into Beaver Creek to the south and east of plaintiff’s land.
There is a large amount of other evidence in the record of the same general character, and evidence from several persons who were familiar with the country before the construction of the canal, to the effect that there was then an unmistakable flow of water from the lake to plaintiff’s land. Mr. Brooks testified that he visited the country as early as 1873; that the inlet at the lake was then two or three rods wide; that the water was running out of the lake to the southeast in a considerable body, the widest channel being as wide as twelve feet; that in 1875 he was on the ground again and followed the open channel half a mile and traced it substantially to plaintiff’s land; that he could then follow the channel by walking in the water; and that in 1876 he again traced the water over the same course. Mr. G-. W. Hancock testified that in 1882 he traced the watercourse from the lake down to and across plaintiff’s land. Mr. Rhodes, who helped dig the canal, testified that when they were digging the main water supply came from ahead, from toward the lake, and that they had difficulty at times, by reason of the peat at the bottom of the ditch rising up; that when they got near to the lake the flow of water was very strong.
Evidence of like character to that specially mentioned, altogether making a very strong case, appears in the record, *349fully -warranting the trial court in finding that it established conclusively that before the canal was dug the water flowing out of Big Lake naturally came to and flowed over plaintiffs land in section 22, and to the east of it, where it was collected into a natural running stream, with continuous and permanent bed and banks, and that the building of the canal gathered the water into, and caused it to go by way of, such canal, and interfered with and so changed the natural flow that, if the flow be now interfered with by way of such canal, to the extent of such interference it will take away the water that was formerly wont to flow to and over plaintiff’s land.
As this case, except as to the nature of relief to which plaintiff is entitled, turns on the questions above discussed, it is not deemed advisable in this opinion to go further. Enough has been said to show clearly our views on the main question. The law of the case was settled on the former appeal. "Whether right or wrong, we cannot change it either directly, by now holding to a different rule, or in effect, by fencing in the principles there laid down within narrow limits, not warranted by the plain meaning of the court or the well-settled rules governing the subject. The trial court found in favor of plaintiff as to facts alleged in the complaint, which this court said made a case entitling plaintiff to substantial relief as a riparian proprietor. The evidence abundantly supports such finding-; hence, though the relief granted may be excessive, plaintiff is at least entitled to a judgment that will preserve to him, so far as practicable, all the advantages of the flow of water from Big Lake to his land, as the same was wont to flow before the construction of the canal.